Title: To Thomas Jefferson from Henry Dearborn, 5 October 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            Octobr 5th. 1806 —
                        
                        On meeting Mr. Gallatin yesterday morning at your door I asked him what was the present situation of my old
                            Cape Hatteras claim, he informed me that he had made a statement or report to you on the subject, and that if I wished it
                            he would give me a copy of his letter relative to it. It is with
                            pain & regret that I find myself again compel’d by duty to myself & family, to trouble you on this subject, suspence
                            is more unpleasant to me than any decision. having been induced to believe the subject an
                            unpleasant one, I should long since have abandoned it had I not have been informed by Mr. Gallatin, that after a full
                            investigation, he had made up his mind that it ought to be allowed & had reported to the President accordingly, and that
                            his report only required the approbation of the President for an adjustment of the claim at the Treasury, from which I had
                            concluded that the delicacy which had been considered as attached to the admition of the claim by the President was in a
                            great manner removed. were my pecuniary circumstances less narrow, no consideration could induce me to persevere in
                            pursuit of an object which has so evidently met with a cold reception.
                  with the highest sentiments of respectfull esteem I
                            am Sir Your Huml Sevt
                        
                            H Dearborn
                            
                        
                    